IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. . Case No. 3:l7cr183(2)
JORDAN B. SMITH, z JUDGE WALTER H. RICE
Defendant. :

 

ENTRY REVOKING DEFENDANT’S BOND; RIGHT OF APPEAL
EXPLAINED AND UNDERSTOOD; SENTENCING DATE REAFFIRMED

 

Pursuant to the record made in open Court on March 5, 2019, the Defendant admitted to
allegations Set forth against her in a Petition, directing her to show cause why her bond, set and
met December 5, 2017, should not be revoked, and Was immediately thereafter found in violation
of said bond.

Pursuant to the record made on March 5, 2019, the Defendant’s bond Was revoked and
she was remanded to the custody of the United States Marshals to await sentencing on
Wednesday, May 8, 20]9, at 3:30 p.m.

Following the above, the Defendant Was orally explained her right of appeal, and she
indicated an understanding of same.

April 23, 2019 WALTER H. RICE
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
Rob Trigg, U.S. Pretrial Services Off`lcer
Jennifer Wright, U.S. Probation Officer

